     Case 3:20-cv-00175-MMD-CLB Document 4 Filed 05/27/20 Page 1 of 3


1

2

3                               UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                  ***

6     MICHAEL BURGESS,                                   Case No. 3:20-cv-00175-MMD-CLB
                                     Plaintiffs,
7            v.                                                          ORDER

8     GUITERREZ, et al.,

9                                Defendants.

10

11          Plaintiff is an incarcerated person who initiated this action pro se. (ECF No. 1-1.)
12   On March 19, 2020, the Court issued an order directing Plaintiff to file a complaint and a
13   completed application to proceed in forma pauperis or pay the full filing fee of $400 within
14   60 days from the date of that order. (ECF No. 3 at 2.) The 60-day period has now expired,
15   and Plaintiff has not filed a complaint, an application to proceed in forma pauperis, paid
16   the full filing fee, or otherwise responded to the Court’s order.
17          District courts have the inherent power to control their dockets and “[i]n the exercise
18   of that power, they may impose sanctions including, where appropriate . . . dismissal” of a
19   case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
20   A court may dismiss an action, with prejudice, based on a party’s failure to prosecute an
21   action, failure to obey a court order, or failure to comply with local rules. See Ghazali v.
22   Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for noncompliance with local
23   rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (affirming dismissal for
24   failure to comply with an order requiring amendment of complaint); Carey v. King, 856
25   F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal for failure to comply with local rule
26   requiring pro se plaintiffs to keep court apprised of address); Malone v. U.S. Postal
27   Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming dismissal for failure to comply with
28   ///
     Case 3:20-cv-00175-MMD-CLB Document 4 Filed 05/27/20 Page 2 of 3


1    court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (affirming

2    dismissal for lack of prosecution and failure to comply with local rules).

3           In determining whether to dismiss an action for lack of prosecution, failure to obey

4    a court order, or failure to comply with local rules, the court must consider several factors:

5    (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

6    manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring

7    disposition of cases on their merits; and (5) the availability of less drastic alternatives. See

8    Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at 130;

9    Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.

10          Here, the Court finds that the first two factors, the public’s interest in expeditiously

11   resolving this litigation and the Court’s interest in managing the docket, weigh in favor of

12   dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of

13   dismissal, since a presumption of injury arises from the occurrence of unreasonable delay

14   in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air

15   West, 542 F.2d 522, 524 (9th Cir. 1976). The fourth factor—public policy favoring

16   disposition of cases on their merits—is greatly outweighed by the factors in favor of

17   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey the

18   court’s order will result in dismissal satisfies the “consideration of alternatives”

19   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779 F.2d

20   at 1424. The Court’s order requiring Plaintiff to file a complaint and an application to

21   proceed in forma pauperis or pay the full filing fee within 60 days expressly stated: “IT IS

22   FURTHER ORDERED that if Plaintiff does not timely comply with this order, dismissal of

23   this action may result.” (ECF No. 3 at 2). Thus, Plaintiff had adequate warning that

24   dismissal would result from his noncompliance with the Court’s order to file a complaint

25   and an application to proceed in forma pauperis or pay the full filing fee within 60 days.

26          It is therefore ordered that this action is dismissed without prejudice based on

27   Plaintiff’s failure to file a complaint and an application to proceed in forma pauperis or pay

28   the full filing fee in compliance with this Court’s order, dated March 19, 2020.

                                                    2
     Case 3:20-cv-00175-MMD-CLB Document 4 Filed 05/27/20 Page 3 of 3


1         It is further ordered that the Clerk of Court enter judgment accordingly.

2         DATED THIS 27th day of May 2020.

3

4
                                             MIRANDA M. DU
5                                            CHIEF UNITED STATES DISTRICT JUDGE

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                3
